Citation Nr: 0800619	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  91-15 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits on the basis of service connection for the 
cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1310.

2.  Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151.

3.  Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318.

4.  Entitlement to accrued benefits under the provisions of 
38 U.S.C.A. §§ 1151 and 5121.


REPRESENTATION

Appellant represented by:	Wendy P. Fischman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1946.  He died in August 1990.  The appellant is the 
veteran's widow.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

In a February 1996 decision, the Board denied the claims as 
not well grounded.  The appellant appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2001, the Court remanded this case to the 
Board for readjudication in light of the Veterans Claims 
Assistance Act of 2000.  The appellant's claims were remanded 
by the Board in March 2002.

The appellant testified at a hearing before a hearing officer 
in February 1991 and before the undersigned Veterans Law 
Judge in December 2003.  At the December 2003 hearing the 
appellant submitted additional evidence, which included a 
December 2003 private medical opinion, along with a waiver of 
RO review of the additional evidence.  



FINDINGS OF FACT

1.  The veteran's death in August 1990 resulted from VA 
medical treatment. 

2.  The grant of DIC under the provisions of 38 U.S.C.A. § 
1151 renders moot the appellant's claim of entitlement to DIC 
on the basis of service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.

3.  The grant of DIC under the provisions of 38 U.S.C.A. § 
1151 renders moot the appellant's claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318.

4.  Prior to his death the veteran submitted a claim for 
compensation under 38 U.S.C.A. § 1151.

5.  At the time of the veteran's death, the medical evidence 
of record did not indicate that the veteran had experienced 
any additional disability due to VA medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (2007).

2.  The appellant's claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1310 is moot.  38 
U.S.C.A. §§ 511(a), 1310, 7104 (West 2002); 38 C.F.R. §§ 
3.312, 20.101 (2007).

3.  The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. 
§§ 511(a), 1318, 7104 (West 2002); 38 C.F.R. §§ 3.22, 20.101, 
20.1106 (2007).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 
for accrued benefits purposes have not been met.  38 U.S.C.A. 
§ 1151 (West 1991), 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§§ 3.358, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC under 38 U.S.C.A. § 1151

The veteran's VA terminal hospital report indicates that the 
veteran was in the VA hospital from May 1990 until his death 
in August 1990.  The report listed the veteran's diagnoses as 
myelofibrosis, empyema, gastrointestinal bleed, and 
myocardial infarction.  The report notes that the veteran's 
medication included 800 milligrams of ibuprofen four times a 
day.

The certificate of death indicates that the veteran died in 
August 1990, and lists his immediate cause of death as 
cardiac failure of days duration, secondary to an organizing 
myocardial infarct of two weeks duration and an old 
myocardial infarct of years duration, due to severe coronary 
atherosclerosis of years duration.

An August 1990 memorandum from a VA Rating Board physician 
states that there is no evidence that morphine injection, 
ibuprofen administration, or bone marrow biopsy per se 
contributed to the veteran's death.  In March 1995, the same 
VA Rating Board physician submitted a memorandum that 
duplicated the August 1990 memorandum.

The veteran's VA medical records were reviewed by a VA 
cardiologist in December 2002.  The reviewer noted that the 
veteran had advanced myelopfibrosis when it was first 
diagnosed in March 1989.  The reviewer stated that there is 
no definitive treatment, which would affect life span 
favorably.  After a description of the veteran's medical 
history, the reviewer stated that the veteran received 
appropriate medical care of his acute myocardial infarction.  
He noted that the veteran had severe underlying coronary 
artery disease with left main thrombosis and cardiogenic 
shock, from which survival is rare with medical therapy.  He 
finally noted that the veteran's death was related to 
complications of myelofibrosis and myocardial infarction.

In December 2003, the appellant submitted a medical opinion 
from a private physician in support of her claim.  The 
private physician, E.M.R., M.D., reviewed the veteran's 
medical history and provided a summary of that history.  Dr. 
R. stated that the VA system appropriately diagnosed and 
instituted treatment for myelofibrosis and myelodysplasia.  
He then stated that the record abundantly documents long term 
treatment with ibuprofen, but with significant lapses in 
adequate protection against gastro-intestinal bleeding, which 
in turn led to hypotension and the need for major abdominal 
surgery, both of which were major stresses on the veteran's 
cardiovascular system.  One of the outcomes of those stresses 
was a large heart attack, which led to worsened heart failure 
and cardiogenic shock, which in turn was the proximate cause 
of death.  Dr. R. opined that in the context of this clear 
chain of events, and particularly the VA's failure to 
properly prophylaxis against gastrointestinal ulceration and 
bleed, or to consider the use of safer alternatives to NSAIDS 
(such as acetaminophen), the veteran's care fell below the 
accepted standard and contributed significantly to his death.

In June 2005, the Board requested the opinion of an 
independent medical expert (IME) concerning medical questions 
presented by the appellant's claims.  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901(d) (2007).  The requested IME 
opinion was received in 2007.  The medical expert gave a 
detailed summary of the veteran's VA medical care from March 
1989 until his death in August 1990.  The expert stated that 
the long term use of ibuprofen contributed to the formation 
of the antral ulcers and the significant bleeding.  The 
expert went on to state that the severe gastric bleeding that 
was the result of the ibuprofen treatment atop chronic 
debilitation and hospitalization, contributed to the 
veteran's ultimate overstressing of his highly diseased 
coronary vasculature.  The expert opined that if the 
ibuprofen had not been utilized after it was initially stated 
to be discontinued in January 1990, and if additional 
hemodynamic and echocardiographic studies had been performed, 
the veteran may have had a different course.  The expert 
further opined that the probability was 50 percent or greater 
that the veteran's death in August 1990 was the result of 
less than optimal medical treatment at the VA.

Under VA laws and regulations, when a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death as the result of VA training, 
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.358, 3.800.  For claims filed prior to 
October 1, 1997, a claimant is not required to show that the 
additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or an event not reasonably foreseeable.  See 38 U.S.C.A. § 
1151 (West 1991); 38 U.S.C.A. § 1151(a)(1)(A)(B) (West 2002);  
Brown v. Gardner, 115 S. Ct. 552 (1994) (providing that 
language of statute was plain and did not require a showing 
of fault); VAOPGCPREC 40-97 (holding that "[a]ll claims for 
benefits under 38 U.S.C.A. § 1151, which governs benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date.").  The appellant's claim was filed prior to October 1, 
1997; therefore, the amended, current 38 U.S.C.A. § 1151 is 
not for application in this case.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  Several conditions 
govern the determination of whether any additional disability 
resulted from VA training, hospitalization, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.358(c).  
With respect to those conditions relevant to the appellant's 
claim, it is necessary for the appellant to show that 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of VA hospitalization, medical or 
surgical treatment or examination, not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  38 C.F.R. 
§ 3.358(c)(3).  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Id.

At a February 1991 hearing before a hearing officer and at a 
December 2003 hearing before the undersigned, the appellant 
maintained that the veteran's death was due to improper VA 
medical treatment.  In particular, the appellant asserted 
that the VA improperly medicated the veteran with ibuprofen 
(Motrin) which, given the veteran's medical condition, caused 
the veteran's death.

While the December 2002 VA medical opinion states that at the 
time of the veteran's death the veteran received appropriate 
medical care of his acute myocardial infarction, it is clear 
from reading the December 2002 opinion that the VA reviewer 
did not consider whether or not the use of ibuprofen had any 
affect on the outcome of the veteran's medical treatment.  
Accordingly, the Board does not find this opinion to be of 
significant probative value.

While the Rating Board physician opined in August 1990, and 
again in March 1995, that the veteran's death was unrelated 
to ibuprofen administration, this physician did not provide 
reasons and bases for the opinion.

The Board finds that the 2003 opinion of Dr. R. and the 2007 
medical expert opinion are the most probative medical 
evidence of record.  Both Dr. R. and the medical expert 
considered the affects of the VA usage of ibuprofen in 
medicating the veteran during his VA hospitalization.  Both 
physicians, after a thorough review of the medical evidence, 
were of the opinion that the veteran's death on August 1, 
1990 was at least as likely as not due to VA treatment.  The 
Board finds that the greater weight of the evidence, as well 
as the most probative evidence, indicates that the veteran's 
death was caused by VA medical treatment.  Accordingly, the 
evidence is at least in equipoise and the Board concludes 
that entitlement to DIC benefits pursuant to 38 U.S.C.A. § 
1151 is warranted.

DIC under 38 U.S.C.A. §§ 1310 and 1318

With the Board's grant of DIC under the provisions of 38 
U.S.C.A. § 1151, the appellant's alternative claims of 
entitlement to DIC under 38 U.S.C.A. § 1310 (based on service 
connected death) and 38 U.S.C.A. § 1318 (based on 
compensation at the time of death for a service-connected 
disability rated totally disabling) are rendered moot.  
Accordingly, the appeal as to the claims of entitlement to 
DIC under 38 U.S.C.A. §§ 1310 and 1318 are dismissed as no 
benefit remains to be awarded and no controversy remains.


Accrued benefits based on 38 U.S.C.A. § 1151

The appellant's accrued benefits claim for compensation under 
38 U.S.C.A. § 1151 is derivative of the veteran's claim which 
was filed during his lifetime, and pending when he died.  The 
law provides that accrued benefits -- periodic monetary 
benefits authorized under laws administered by VA, to which a 
payee was entitled at his or her death under existing ratings 
or decisions or those based on evidence in the file at date 
of death, and due and unpaid -- shall be distributed in an 
order of precedence.  Upon the veteran's death, such benefits 
are paid to the first living person listed: (1) the veteran's 
spouse; (2) his children in equal shares; (3) his dependent 
parents; (4) the person who bore the expense of his last 
sickness and burial (to the extent of expenditure for same).  
Among the other requirements for accrued benefits are that a 
claim must be filed within the year after the veteran's 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A 1996 
amendment to section 5121(a) provided that benefits due and 
unpaid for a period not to exceed two years, rather than one 
year, should be paid as accrued benefits.  

The veteran filed a claim for benefits under 38 U.S.C.A. § 
1151 in July 1990.  He died in August 1990, and the appellant 
filed a claim for accrued benefits in August 1990.  As noted 
above, since the appellant's claim was received prior to 
October 1, 1997, neither evidence of an unforeseen event nor 
evidence of VA negligence would be required in order for this 
claim to be granted.

The appellant asserts that the veteran received improper 
treatment while hospitalized at VA.  She has testified in 
February 1991 and in December 2003 that her husband should 
have been entitled to 1151 benefits before he died based on 
inadequate medical treatment, including multiple unsuccessful 
chest surgeries, untreated broken ribs, a rampant staph 
infection, unsanitary hospital conditions, accidental 
administration of morphine, and improper administration of 
ibuprofen.

There are copious medical records on file regarding the 
veteran's VA medical treatment up until his death.  However, 
the evidence in the file at the date of the veteran's death - 
defined as evidence in VA's possession on or before the date 
of the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death, in support of a claim for VA benefits pending 
on the date of death, 38 C.F.R. § 3.1000(d)(4) -- does not 
indicate that the veteran's VA medical treatment caused 
additional disability prior to his death.  The Board 
recognizes that medical opinions dated subsequent to the 
veteran's death have indicated that the veteran's treatment 
with ibuprofen may have led to additional disability.  These 
medical opinions, however, cannot be used as the basis of a 
grant of accrued benefits, as they do not meet the definition 
of evidence in the file at the date of death.  

Without medical evidence in VA's possession on or before the 
date of the veteran's death showing that the veteran 
experienced additional disability due to VA treatment, the 
appellant's claim for compensation under 38 U.S.C.A. § 1151, 
for accrued benefits purposes, must be denied.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With respect to the DIC claims, due to the favorable outcome 
of the appellant's claim for DIC, a discussion of the duties 
to notify and assist is unnecessary.  With respect to the 
appellant's accrued benefits claim, the appellant was sent a 
notice letter in November 2002, and the appellant's claim was 
subsequently reconsidered by the RO in a February 2003 
supplemental statement of the case.  Additionally, the 
statements of the appellant and her attorney at the December 
2003 hearing indicate that they had actual knowledge of the 
requirements for a grant of accrued benefits.  Regardless, as 
a matter of law, accrued benefits include those the veteran 
was entitled to at the time of death under an existing rating 
or based on evidence in the file at the date of death.  See 
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); Ralston v. 
West, 13 Vet. App. 108, 113 (1999).  Thus, the appellant 
could not furnish additional evidence that could be used to 
substantiate her claim and VA could not develop additional 
evidence that would substantiate the claim, except those 
records already in VA's constructive possession.  The Board 
notes that VA obtained all of the veteran's relevant medical 
evidence and associated it with the claims files.  
Consequently, any notice error was harmless and there is no 
prejudice to the appellant in adjudication of the accrued 
benefits claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


ORDER

DIC under the provisions of 38 U.S.C.A. § 1151 is granted.

The appeal for DIC under the provisions of 38 U.S.C.A. § 1310 
is dismissed as moot.

The appeal for DIC under the provisions of 38 U.S.C.A. § 1318 
is dismissed as moot.

Entitlement to accrued benefits under the provisions of 38 
U.S.C.A. §§ 1151 and 5121 is not established.  The appeal for 
accrued benefits is denied.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


